           Case 1:19-cv-00435-DAD-EPG Document 33 Filed 10/14/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10 C.H., et al.,                               No. 1:19-cv-00435-DAD-EPG

11                      Plaintiffs,            STIPULATION AND ORDER TO CONTINUE
                                               SCHEDULING CONFERENCE
12                 v.
                                               Current Scheduling Conference:    Oct. 28, 2020
13 UNITED STATES OF AMERICA,

14                      Defendant.             Proposed Scheduling Conference:   Jan. 6, 2021

15

16

17

18

19
20

21

22

23

24

25

26
27

28



30
          Case 1:19-cv-00435-DAD-EPG Document 33 Filed 10/14/20 Page 2 of 3

 1                                             STIPULATION

 2         IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 the Scheduling Conference in this matter shall be continued from October 28, 2020, to January 6, 2021,

 4 to allow time for the Court to resolve Defendant’s Motion to Dismiss. See ECF Nos. 15–22.

 5

 6 Dated: October 8, 2020                              MCGREGOR W. SCOTT
                                                       United States Attorney
 7
                                                By:    /s/ Joseph B. Frueh
 8                                                     JOSEPH B. FRUEH
                                                       Assistant United States Attorney
 9
                                                       Attorneys for Defendant
10                                                     UNITED STATES OF AMERICA
11                                                     BARADAT & PABOOJIAN, INC.

12                                              By:    /s/ Kevin B. Kalajian       (authorized 10/8/2020)
                                                       KEVIN B. KALAJIAN
13                                                     DANIEL R. BARADAT
14                                                     Attorneys for Plaintiffs
                                                       C.H., et al.
15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      1
30
          Case 1:19-cv-00435-DAD-EPG Document 33 Filed 10/14/20 Page 3 of 3

 1                                                ORDER

 2         Pursuant to the parties’ stipulation filed October 14, 2020 (ECF No. 32), it is HEREBY

 3 ORDERED that the initial scheduling conference in this matter shall be continued from October 28,

 4 2020, to January 6, 2021 at 9:30 a.m.

 5
     IT IS SO ORDERED.
 6

 7      Dated:   October 14, 2020                          /s/
 8                                                  UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
30
